Title: To George Washington from William Heath, 9 September 1781
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Head quarters, Peeks kill, Sept. 9. 1781.
                  
                  I was the last evening honored with yours of the 4th to which I shall pay attention, as it respects placing persons at ferries to intercept deserters and forwarding cattle.
                  I mentioned in mine of the 7. that a fleet of 26 sail passed Stanford to the eastward on the 4th. I have received no official account since—But a paper handed from the militia of one town to another, reached me yesterday, of which the enclosed is a copy.  On which I ordered two hundred regular troops to move towards Stanford that in case the enemy should have designs of burning the Sea–port towns on the Sound on their return, the regular troops may be at hand to give countenance to the militia.  I have also received intelligence from Albany, that some parties from Canada are to make an attempt by surprise to burn that city.  To prevent which I have ordered two companies of Weissenfels regiment of levies to that place.  We are busily employed in moving off the forage from below, and now and then catch some of the cow–boys.
                  The naval force of our illustrious ally being so greatly superior to that of the british, whose fleet by their own account is but nineteen Sail of the line, will, I apprehend, prevent the enemy making any manoeuvres to the southward to divert the blow impending over Lord Cornwallis—but suppose sir Henry will be active in this quarter.  It is hinted to me that he will—I shall endeavor that he shall not out general me—As the primary object, I shall (be his movements what they may) cover the posts in the Highlands.  And, if he attempts to plunder or burn in Connecticut or the Jersies, as he probably will, with design to draw off my principal force, employ such detachments only to aid the militia, as will not endanger these posts.
                  The shipping in the harbor by my last accounts were principly collected between the city and Gibbet Island.
                  I am informed that copy of a general order respecting captain Livermore and major Mornan was sent to me—It probably was taken with the southern mail—It has not come to hand.  I have the honor to be With the highest respect Your Excellency’s Most obedient servant 
                  
                     W. Heath
                     
                  
                Enclosure
                                                            
                            To all Civil & Military Officers
                            6 September 1781
                        

                     
                     This may certify, this moment an Express arrived from New London informing that the British Fleet—about 2500 men landed at New London—Delancey and Arnold command—have shut in the Inhabitants—was plundering & burning the Town—the truth of which we have no doubt of—Some have heard the Magazines blow up and a large smoak has been seen to rise at this Town—Dated at Killingsworth the 6th Sepr 1781.
                     
                        Signed—Willm Worthington
                        Benjamin Gale
                        Aaron Eliot
                     
                  
                  
               